DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21-27, 31-34, 37, 39 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mertke et al (US 11,011,355 B2).
            As to claim 21, Mertle discloses an apparatus comprising all features of the instant claim such as: a cleaning substrate (18); a clamping structure (16) configured to secure the cleaning substrate and a temperature control unit (40; 42) in thermal communication with one of the cleaning substrate and the clamping structure and configured to induce a temperature differential between the cleaning substrate and the clamping structure.

    PNG
    media_image1.png
    389
    519
    media_image1.png
    Greyscale






As to claim 23, wherein the temperature control unit (40) is in thermal communication with the cleaning reticle (18). 
As to claim 24, wherein the temperature control unit (40) is in thermal communication with clamping structure (see figure 1). 
As to claim 25, wherein the temperature control unit is in thermal communication with the cleaning reticle and further comprising a second temperature control unit/a second heater (40; 86) in thermal communication with clamping structure.
As to claim 26, wherein the temperature control unit is configured to couple radio frequency energy into the clamping structure (see col.5, lines 50-67).
As to claim 27, it is disclosed a source of coolant (86; 88, 90)  selectably coupled to the clamping structure and wherein the clamping structure (16) is arranged to be selectably warm by radiation (plasma power source; 38) and wherein the temperature control unit has a valves (50, 52) to control coupling between the source of coolant and the clamping structure.
As to claim 31, a gas source (22 or 86) configured to selectably causing a flow of gas across a surface of the cleaning reticle (14) facing away from the clamping structure and wherein the temperature control unit (40) is configured to control the gas system to alter a flow rate of the gas. 
As to claim 32, wherein the temperature control unit has a module (see figure 1) for controlling the gas system to substantially stop the flow of gas. 

         As to claim 35 and 37, wherein the temperature control unit has at least one resistive heater within the clamping structure (see col.5, lines 66).
        As to claim 39, wherein the temperature control unit has at least one electrical cooling element within the cleaning reticle (see col.5, lines 65-67).
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 28, 38 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Mertke et al (US 11,011,355 B2).
            As to claim 28, Mertke discloses an apparatus comprising substantially all of the limitations of the instant claim having a clamping structure arranged to be selectably warmed by a plasma radiation (38).  Mertke does not expressly disclose the radiation being EUV radiation but Mertke suggests any other suitable sources can be employed (see col.5, lines 57-60).  In view of such teachings, it would have been obvious to a skilled artisan before the effective filling date of the claimed invention to employ the EUV radiation for the purpose of controlling the temperature of the substrate, as intended by Merkle.
          As to claims 38 and 40, Merke discloses a cleaning reticle having a resistive heater or similar devices (see col.5, lines 65-67).  In view of such teachings, it would have been obvious to .
Claims 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Mertke et al (US 11,011,355 B2) in view of Ota et al (U.S.Pat. 6,727,980).
           As to claims 29-30, Mertke disclose an apparatus comprising substantially all of the limitations of the instant claim except for a radiation absorbing coating on a surface of the cleaning reticle, as recited in the claim.  This feature is well known in the art.  For example, Ota discloses a radiation absorbing coating on a surface of the reticle (col.11, lines 51-53).  In view of such teachings, it would have been obvious to a skilled artisan before the effective filling date of the claimed invention to combine the teachings of Mertke and Ota to obtain the invention as recited in the claims.  It would have been obvious to one having ordinary skill in the art to form a radiation absorbing coating on the surface of the reticle of Mertke as suggested by Ota in order to facilitate in temperature management of the reticle. 

Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Roy et al (U.S.Pat. 9,337,017); Hamelin (U.S.Pat. 8,007,591); Phillips et al (U.S.Pat. 7,477,358) disclose apparatuses for controlling the temperature of the substrate/reticle and have been cited for technical background.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG HENRY NGUYEN whose telephone number is (571)272-2124. The examiner can normally be reached Monday-Friday 7:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Minh Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUNG HENRY NGUYEN
Primary Examiner
Art Unit 2882



Hvn
2/19/22